Title: To John Adams from Benjamin Guild, 28 November 1782
From: Guild, Benjamin
To: Adams, John



Boston Nov. 28. 1782.

Since my arrival in America no events of any great importance have taken place. Our affairs in general wear a favorable aspect, and the people of this country are waiting with tranquility to know the event of the conference at Paris, or of the Congress elswhere. Soon after I landed I took a journey into the States of New-York and Connecticut. I found the Western part of this State much more cultivated & fertile than I had imagined, and was pleased to find it such a magazine of provisions.— The army I found at Verplanks point and was happy in seeing them reviewed upon the anniversary of the capture of Lord Cornwallis. They made a most respectable appearance and were never upon so respectable a footing as at this day. Nothing seems wanting unless it be sufficient funds for supplying and paying them; and nothing perhaps has happened more opportunely than the loan obtained in Holland. We have sufficient resources within ourselves, could they be called into use at the time wanted. The Contractor for the army told me he could easily supply half a dozen such armies, if he had cash at command. Our main body were estimated at about 10,000 and it is said the Massachusetts line contain near one half.
A spirit of œconomy and discipline pervaded the whole army, and such a thirst of emulation has prevailed among all ranks thro’ the last season, as to obtain the highest encomiums of their General, as well as of the French officers who have visited them.
Upon my return from the country I had many pleasing reflections. I found that altho’ the season had been uncommonly dry, yet plenty abounded; and that altho’ we are in the midst of war, yet internal tranquility prevails universally. I am strongly persuaded that this country is not only encreasing in numbers, but in wealth.
I have it from judicious authority that the farmers in the state of Connecticut have built more new barns & granaries in the course of one year past than in any seven years before the war. And in many parts of this state as large, or a larger proportion of new buildings have been erected than before the war.
Many parts of our frontiers are settling very fast notwithstanding the threats and the opposition of the enemy. Vermont is growing more respectable as well as more compliable.
Our civil affairs appear in a good channel. The springs of government appear strong, and the movements regular. The Congress have lately chosen for their President the Hon. Elias Boudenot Esq. of New Jersey.— This state has lately chosen for their Delegates, Messrs. Warren, Higginson, Holten & Gorham in addition to Mr Osgood, the only member now at Congress from Massachusetts. I am told Mr Dickinson is elected President or Governer of Pensylvania.—
A few days ago our General court adjourned to the latter end of Jany. Several acts of importance were passed the last session: Such as a heavy import & excise act for the payment of the interest of government Securities—an act for admitting all kinds of goods from the port of an Enemy to Great Britain, if properly cleared out—and another for raising £400,000 pounds by tax— As far as I am able to judge there appears a good disposition in the people to pay taxes; and if any system is adopted to prevent the whole burden falling upon them at once, I think all expences may be defrayed without complaint.
The continuance of the French army & navy so long among us, I think of essential service. It makes a market for our redundant produce; circulates hard cash and at the same time assists the merchant by furnishing bills on France. It also rivets more strongly the interests and the connexions of the two powers.
Genl Rochambeau’s army is now at Providence; and it is reported will winter at Newport if Charlstown is not evacuated; which however is daily expected. If not evacuated, report embarks them for the West Indies on board the fleet now in port & to sail in all next month, consisting of twelve sail of the line & three frigates.
It is not expected New York will be evacuated this winter; and our army went into winter-quarters about four weeks ago.

The enemy have collected some force upon the lakes, but I am apprehensive with a view of defence only.
By the first opportunity to Holland I shall take the liberty of sending your Excellency the Massachusett’s Register;—the observations of Common Sense upon Abbé Raynal’s Revolution and whatever else may appear amusing.—
I had the pleasure of spending last evening in company with Mrs and Miss Adams—was happy to find them well. They expect to be at the Hague the next season, should there be no prospect of Peace.—
Our newspapers contain nothing very interesting for some time past. They have been too much filled with private disputes.—
The business of the town is not without life; the streets are repairing—the plan of the long wharf is enlarged and a considerable part of it finished, and when entirely compleated I think it will be one of the finest peers in the world. The Old South, once a riding school for the British, is elegantly repairing, and will resume more than its ancient beauty. The church in the mean time intermingle with the people of the Stone chapel, and worship in union with them, each alternately hearing the preacher of the other. This, and a variety of simular instances afford an agreeable proof, not only of the Catholicism, but of the real harmony reigning among us.
And I am clearly of opinion that a general spirit of union prevails thro’ the continent. This will be a most pleasing reflection to every American; as it has a direct tendency not only to make us great, but to make us happy. It certainly gives pleasure to him who is, with much respect and / esteem, your Excellency’s most / obedient and most / humble servant
Benj. Guild

Compliments to Messrs Thaxter and Storer, and to Mr Dumas & family.—
